
	
		I
		111th CONGRESS
		2d Session
		H. R. 5434
		IN THE HOUSE OF REPRESENTATIVES
		
			May 27, 2010
			Mr. Farr (for
			 himself, Mr. Gerlach,
			 Mrs. Capps, and
			 Mr. Young of Florida) introduced the
			 following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Animal Welfare Act to provide further
		  protection for puppies.
	
	
		1.Short titleThis Act may be cited as the
			 Puppy Uniform Protection and Safety
			 Act.
		2.Protection of
			 puppies under the Animal Welfare Act
			(a)High volume
			 retail breeder definedSection 2 of the Animal Welfare Act (7
			 U.S.C. 2132) is amended—
				(1)in subsection (l),
			 by striking research. and inserting
			 research;;
				(2)in subsection (m),
			 by striking members. and inserting
			 members;;
				(3)in subsection (n),
			 by striking section 13(b); and and inserting section
			 13(b);;
				(4)in subsection (o),
			 by striking experimentation. and inserting
			 experimentation; and; and
				(5)by adding at the
			 end the following:
					
						(p)High Volume
				Retail Breeder
							(1)DefinitionsIn
				this subsection:
								(A)Breeding female
				dogThe term breeding female dog means an intact
				female dog aged 4 months or older.
								(B)High volume
				retail breederThe term
				high volume retail breeder means a person who, in commerce, for
				compensation or profit—
									(i)has an ownership interest in or custody of
				1 or more breeding female dogs; and
									(ii)sells or offers
				for sale, via any means of conveyance (including the Internet, telephone, or
				newspaper), more than 50 of the offspring of such breeding female dogs for use
				as pets in any 1-year period.
									(2)Relationship to
				dealers
								(A)In
				generalFor purposes of this
				Act, a high volume retail breeder shall be considered to be a dealer and
				subject to all provisions of this Act applicable to a dealer.
								(B)ExceptionThe retail pet store exemption in
				subsection (f)(i) shall not apply to a high volume retail
				breeder.
								.
				(b)LicensesSection
			 3 of the Animal Welfare Act (7 U.S.C. 2133) is amended—
				(1)by striking
			 The Secretary and inserting (a)
			 In general.—The
			 Secretary;
				(2)in subsection (a)
			 (as so designated), in the second proviso of the first sentence, by inserting
			 (other than a high volume retail breeder) after any
			 retail pet store or other person; and
				(3)by adding at the
			 end the following:
					
						(b)DealersA
				dealer (including a high volume retail breeder) applying for a license under
				subsection (a) (including annual renewals) shall include on the license
				application the total number of dogs exempted from exercise on the premises of
				the dealer in the preceding year by a licensed veterinarian under section
				13(j)(2).
						.
				(c)Exercise
			 requirementsSection 13 of the Animal Welfare Act (7 U.S.C. 2143)
			 is amended—
				(1)by redesignating
			 subsections (g) and (h) as subsections (h) and (i), respectively;
				(2)by redesignating
			 the second subsection (f) (as redesignated by section 1752(a)(1) of Public Law
			 99–198 (99 Stat. 1645)) as subsection (g); and
				(3)by adding at the
			 end the following:
					
						(j)Exercise
				requirements
							(1)In
				generalNot later than 1 year after the date of enactment of this
				subsection, the Secretary shall promulgate standards covering dealers that
				include requirements for the exercise of dogs at facilities owned or operated
				by a dealer, including exercise regulations that ensure that—
								(A)each dog that is
				at least 12 weeks old (other than a female dog with unweaned puppies) has daily
				access to exercise that—
									(i)allows the
				dog—
										(I)to move
				sufficiently to develop or maintain normal muscle tone and mass as appropriate
				for the age, breed, sex, and reproductive status of the dog; and
										(II)the ability to
				achieve a running stride; and
										(ii)is not a forced
				activity (other than a forced activity used for veterinary treatment) or other
				physical activity that is repetitive, restrictive of other activities,
				solitary, and goal-oriented;
									(B)the provided area
				for exercise—
									(i)is
				separate from the primary enclosure if the primary enclosure does not provide
				sufficient space to achieve a running stride;
									(ii)has flooring
				that—
										(I)is sufficient to
				allow for the type of activity described in subparagraph (A); and
										(II)(aa)is solid flooring;
				or
											(bb)is
				nonsolid, nonwire flooring, if the nonsolid, nonwire flooring—
												(AA)is safe for the
				breed, size, and age of the dog;
												(BB)is free from
				protruding sharp edges; and
												(CC)is designed so
				that the paw of the dog is unable to extend through or become caught in the
				flooring;
												(iii)is cleaned at
				least once each day;
									(iv)is free of
				infestation by pests or vermin; and
									(v)is
				designed in a manner to prevent escape of the dogs.
									(2)Exemption
								(A)In
				generalIf a licensed veterinarian determines that a dog should
				not exercise because of the health, condition, or well-being of the dog, this
				subsection shall not apply to that dog.
								(B)DocumentationA
				determination described in subparagraph (A) shall be—
									(i)documented by the
				veterinarian;
									(ii)subject to review
				and approval by the Secretary; and
									(iii)unless the basis
				for the determination is a permanent condition, reviewed and updated at least
				once every 30 days by the veterinarian.
									(C)ReportsA
				determination described in subparagraph (A) shall be maintained by the
				dealer.
								.
				3.RegulationsNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Agriculture shall promulgate any
			 regulations that the Secretary determines to be necessary to implement this Act
			 and the amendments made by this Act.
		4.Effect on State
			 lawNothing in this Act or the
			 amendments made by this Act preempt any law (including a regulation) of a
			 State, or a political subdivision of a State, containing requirements that
			 provide equivalent or greater protection for animals than the requirements of
			 this Act or the amendments made by this Act.
		
